


Exhibit 10.33
Officer - United States


LINCOLN ELECTRIC HOLDINGS, INC.
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
Restricted Stock Unit Agreement
WHEREAS, Lincoln Electric Holdings, Inc. (the "Company") maintains the Lincoln
Electric Holdings, Inc. 2006 Equity and Performance Incentive Plan, as amended
from time to time (the "Plan"), pursuant to which the Company may award
Restricted Stock Units ("RSUs") to officers and certain key employees of the
Company and its Subsidiaries;
WHEREAS, «Full» (the "Grantee") is an employee of the Company or one of its
Subsidiaries;
WHEREAS, the Grantee was awarded RSUs under the Plan by the Compensation and
Executive Development Committee (the "Committee") of the Board of Directors (the
"Board") of the Company on «Date» (the "Date of Grant") and the execution of an
Evidence of Award in the form hereof (this "Agreement") has been authorized by a
resolution of the Committee duly adopted on such date.
NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Grantee the award of «2013_RSUs» RSUs.
1.
Definitions. Unless otherwise defined in this Agreement, terms used in this
Agreement, with initial capital letters will have the meanings assigned to them
in the Plan.

(a)
"Change in Control" means the occurrence of any of the following events:

(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a "Person") is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

(1)
for purposes of this Section 1(a)(i), the following acquisitions will not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (A), (B) and (C)
of Section 1(a)(iii) below;

(2)
if any Person is or becomes the beneficial owner of 30% or more of combined
voting power of the then-outstanding Voting Stock of the Company as a result of
a transaction described in clause (A) of Section 1(a)(i)(1) above and such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding





--------------------------------------------------------------------------------




Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition will be treated as a Change in Control;
(3)
a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and

(4)
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of 30% or more of the Voting Stock of
the Company inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Board a sufficient
number of shares so that such Person beneficially owns less than 30% of the
Voting Stock of the Company, then no Change in Control will have occurred as a
result of such Person's acquisition; or

(ii)
a majority of the Board ceases to be comprised of Incumbent Directors; or

(iii)
the consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the stock or assets of another corporation, or other transaction
(each, a "Business Transaction"), unless, in each case, immediately following
such Business Transaction (A) the Voting Stock of the Company outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), more than 50% of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries), (B) no
Person (other than the Company, such entity resulting from such Business
Transaction, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Transaction) beneficially owns, directly or indirectly, 30% or more of
the combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction, and (C) at least a majority of
the members of the Board of Directors of the entity resulting from such Business
Transaction were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Transaction;
or

(iv)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 1(a)(iii).

(b)
Other definitions used in Section 1(a):





--------------------------------------------------------------------------------




(i)
"Board" means the Board of Directors of Lincoln Electric Holdings, Inc.

(ii)
"Exchange Act" means the Securities Exchange Act of 1934, as amended.

(iii)
"Incumbent Directors" means the individuals who, as of the date hereof, are
Directors of the Company (each, a "Director") and any individual becoming a
Director subsequent to the date hereof whose election, nomination for election
by the Company's shareholders, or appointment, was approved by a vote of at
least two-thirds of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual will not be an Incumbent Director if such
individual's election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a‑12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

(iv)
"Subsidiary" means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.

(v)
"Voting Stock" means securities entitled to vote generally in the election of
directors.

(c)
Deferred Compensation Plan" means the Lincoln Electric Holdings, Inc. 2005
Deferred Compensation Plan for Executives, as amended and restated.

(d)
"Disabled": The Committee shall determine, in its sole discretion, that a
Grantee is "Disabled" if the Grantee meets one of the following requirements:
(A) the Grantee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (B) the Grantee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under the Company's accident and health or long-term disability
plan or any similar plan maintained by a third party, but excluding governmental
plans, or (C) the Social Security Administration determines the Grantee to be
totally disabled.

(e)
"Distribution Date" means the date on which the Common Shares represented by
vested RSUs shall be distributed to the Grantee as specified in Section 8;
provided that, the Distribution Date for a Grantee who elects to defer the
distribution of his or her Common Shares pursuant to the Deferred Compensation
Plan will be governed by the Deferred Compensation Plan.

(f)
"Separation from Service" shall have the meaning given in Code Section 409A, and
references to employment termination or termination of employment in this
Agreement shall be deemed to refer to a Separation from Service. In accordance
with Treasury Regulation §1.409A-1(h)(1)(ii) (or any similar or successor
provisions), a Separation from Service shall be deemed to occur, without
limitation, if the Company and the Grantee reasonably anticipate that the level
of bona fide services the Grantee will perform after a certain date (whether as
an employee or as an independent contractor) will permanently decrease to less
than fifty percent (50%) of the average level of bona fide services provided in
the immediately preceding thirty-six (36) months.

2.
Issuance of RSUs. The RSUs covered by this Agreement shall be issued to the
Grantee effective upon the Date of Grant. Each RSU entitles the Grantee to
receive one Common Share upon the Grantee's Distribution Date. The Grantee shall
not have the rights of a shareholder with respect to such RSUs, except as
provided in Section 10, provided that such RSUs, together with any additional
RSUs that the Grantee may become entitled to receive by virtue of a share
dividend, a merger or





--------------------------------------------------------------------------------




reorganization in which the Company is the surviving corporation or any other
change in capital structure, shall be subject to the restrictions hereinafter
set forth.
3.
Restrictions on Transfer of RSUs. The RSUs subject to this grant may not be
sold, exchanged, assigned, transferred, pledged, encumbered or otherwise
disposed of by the Grantee, except to the Company, until the Distribution Date;
provided, however, that the Grantee's rights with respect to such RSUs may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this Section
3 shall be void, and the other party to any such purported transaction shall not
obtain any rights to or interest in such RSUs or the underlying Common Shares.
The Company in its sole discretion, when and as permitted by the Plan, may waive
the restrictions on transferability with respect to all or a portion of the RSUs
subject to this Agreement.

4.
Vesting of RSUs. Subject to the terms and conditions of Sections 5, 6 and 7
hereof, all of the RSUs covered by this Agreement shall become nonforfeitable
upon the Grantee remaining in the continuous employment of the Company or a
Subsidiary until the earlier of (a) the fifth anniversary from the Date of Grant
(December 16, 2018), or (b) a determination by the Committee that each of the
Management Objectives incorporated in the Company's 2014 to 2016 Cash Long-Term
Incentive Plan has been achieved at 100% or more of targets (which determination
shall be made within 75 days of December 31, 2016).

5.
Effect of Change in Control. The RSUs subject to this Agreement shall become
immediately nonforfeitable upon any Change in Control of the Company that shall
occur while the Grantee is an employee of the Company or a Subsidiary (a) if the
Grantee's employment is terminated prior to the vesting provided in Section 4
hereof or (b) if any successor to the business of the Company resulting from a
Change in Control should fail to honor the terms of this Agreement.

6.
Effect of Death, Disability or Retirement.

(a)
The RSUs subject to this Agreement shall become immediately nonforfeitable in
full (i) upon the death of the Grantee while in the employment of the Company or
any Subsidiary, or (ii) if the Grantee’s employment with the Company or any
subsidiary should terminate as a result of the Grantee becoming Disabled.

(b)
If the Grantee terminates employment with the Company or any Subsidiary after
the Grantee's normal retirement date (as determined under The Lincoln Electric
Company Retirement Annuity Program, whether or not the Grantee participates in
that program) (“Retirement"), but prior to the vesting provided in Section 4
hereof, only a pro rata portion of the RSUs granted hereby, based on the
Grantee's length of employment during the five-year vesting period shall
immediately vest; provided, however, that:

(i)
If the Retirement occurs prior to July 1, 2016, the remaining portion of the
RSUs will be forfeited upon such Retirement; and

(ii)
If the Retirement occurs on or after July 1, 2016, the remaining portion of the
RSUs will continue to vest as if the Grantee had remained employed by the
Company or a Subsidiary and shall become nonforfeitable if the Committee timely
determines, pursuant to Section 4(b) above, that each of the Management
Objectives incorporated in the Company’s 2014 to 2016 Cash Long-Term Incentive
Plan has been achieved at 100% or more of targets. However, if, during the
period of time described in Section 4(b) above, the Committee determines that
each of the Management Objectives incorporated in the Company’s 2014 to 2016
Cash Long-Term Incentive Plan has not been achieved at 100% or more of targets,
the remaining portion of the RSUs will be forfeited on the date of such
Committee determination.





--------------------------------------------------------------------------------




7.
Effect of Termination of Employment and Effect of Competitive Conduct.

(a)
In the event that the Grantee's employment shall terminate in a manner other
than any specified in Section 5 or Section 6 hereof, the Grantee shall forfeit
any RSUs that have not become nonforfeitable by such Grantee at the time of such
termination; provided, however, that the Board upon recommendation of the
Committee may order that such part or all of such RSUs become nonforfeitable.

(b)
Notwithstanding anything in this Agreement to the contrary, unless otherwise
determined by the Company, if the Grantee, either during employment by the
Company or a Subsidiary or within two (2) years after termination of such
employment, (i) shall become an employee of a competitor of the Company or a
Subsidiary or (ii) shall engage in any other conduct that is competitive with
the Company or a Subsidiary, in each case as reasonably determined by the
Company (“Competition”), then, at the time of such Company determination, the
Grantee shall forfeit RSUs that have not become nonforfeitable. In addition, if
the Company shall so determine, the Grantee shall, promptly upon notice of such
determination, (x) return to the Company, all the Common Shares that the Grantee
has not disposed of that were issued in payment of RSUs that became
nonforfeitable pursuant to this Agreement, including amounts the Grantee elected
to defer under Section 9 hereof, within a period of one (1) year prior to the
date of the commencement of such Competition if the Grantee is an employee of
the Company or a Subsidiary, or within a period of one (1) year prior to
termination of employment with the Company or a Subsidiary if the Grantee is no
longer an employee, and (y) with respect to any Common Shares so issued in
payment of RSUs pursuant to this Agreement, that the Grantee has disposed of,
including amounts the Grantee elected to defer under Section 9 hereof, pay to
the Company in cash the aggregate Market Value Per Share of those Common Shares
on the Distribution Date, in each case as reasonably determined by the Company.
To the extent that such amounts are not promptly paid to the Company, the
Company may set off the amounts so payable to it against any amounts (other than
amounts of non-qualified deferred compensation as so defined under Section 409A
of the Code) that may be owing from time to time by the Company or a Subsidiary
to the Grantee, whether as wages or vacation pay or in the form of any other
benefit or for any other reason.

8.
Time of Payment of RSUs.

(a)
With respect to RSUs (or any portion of RSUs) that constitute deferred
compensation within the meaning of Section 409A of the Code (after taking into
account any applicable exemptions from Section 409A of the Code), on each of the
earlier of the following dates (i.e., within 15 days of such date), payment for
such RSUs, if any, that are vested as of such date as determined in accordance
with Section 409A of the Code (less any RSUs which became vested and were paid
on an earlier date) shall be made:

(i)
on the vesting date specified in Section 4;

(ii)
on the date of the Grantee’s death;

(iii)
on the date the Grantee experiences a separation from service with the Company
(determined in accordance with Section 409A of the Code), provided, however,
that if the Grantee on the date of separation from service is a “specified
employee” (within the meaning of Section 409A of the Code determined using the
identification methodology selected by the Company from time to time), payment
for the RSUs will be made on the first day of the seventh month after the date
of the Grantee’s separation from service or, if earlier, the date of the
Grantee’s death; or





--------------------------------------------------------------------------------




(iv)
on the date of a change in the ownership or effective control of the Company, or
a change in the ownership of a substantial portion of the assets of the Company
(each within the meaning of Section 409A of the Code).

(b)
With respect to RSUs (or any portion of RSUs) that do not constitute deferred
compensation within the meaning of Section 409A of the Code (after taking into
account any applicable exemptions from Section 409A of the Code), payment for
such RSUs shall be made within 60 days of the date on which such RSUs become
nonforfeitable and in all events within the 2 ½ month short-term deferral period
specified in Treasury Regulation § 1.409A-1(b)(4).

9.
Deferral of RSUs. The Grantee may elect to defer receipt of the Common Shares
underlying the RSUs subject to this Agreement beyond the vesting date in Section
4 above, pursuant to and in accordance with the terms of the Deferred
Compensation Plan.

10.
Dividend Equivalents and Other Rights.

(a)
Except as provided in this Section, the Grantee shall not have any of the rights
of a shareholder with respect to the RSUs covered by this Agreement; provided,
however, that any additional Common Shares, share rights or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same restrictions as the RSUs covered by this
Agreement.

(b)
The Grantee shall have the right to receive dividend equivalents with respect to
the Common Shares underlying the RSUs on a deferred basis and contingent on
vesting of the RSUs. Dividend equivalents on the RSUs covered by this Agreement
shall be sequestered by the Company from and after the Date of Grant until the
Distribution Date, whereupon such dividend equivalents shall be paid to the
Grantee in the form of additional Common Shares to the extent such dividend
equivalents are attributable to RSUs that have become nonforfeitable. To the
extent that RSUs covered by this Agreement are forfeited pursuant to Section 7
hereof, all the dividend equivalents sequestered with respect to such RSUs shall
also be forfeited. No interest shall be payable with respect to any such
dividend equivalents. Any fraction of a Common Share shall be paid in cash at
the Distribution Date.

(c)
Under no circumstances, will the Company distribute dividend equivalents paid on
RSUs until the Grantee's Distribution Date. The Grantee will not be entitled to
vote the Common Shares underlying the RSUs until after the Distribution Date.

(d)
Notwithstanding anything to the contrary in this Section 10, to the extent that
any of the RSUs vest pursuant to this Agreement and the Grantee elects pursuant
to Section 9 to defer receipt of the Common Shares underlying the RSUs beyond
such vesting date in accordance with the terms of the Deferred Compensation
Plan, then the right to receive dividend equivalents thereafter will be governed
by the Deferred Compensation Plan from and after such vesting date.

11.
Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for applicable income tax purposes
with respect to the RSUs awarded under this Agreement, the Grantee shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Committee, the minimum required withholding obligations may be settled with
Common Shares, including Common Shares that are payable to Grantee upon vesting
of RSUs under this Agreement. The obligations of the Company under this
Agreement shall be conditional on such payment or





--------------------------------------------------------------------------------




arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Grantee.
12.
No Right to Employment. This award of RSUs is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. The Plan and this
Agreement will not confer upon the Grantee any right with respect to the
continuance of employment or other service with the Company or any Subsidiary
and will not interfere in any way with any right that the Company or any
Subsidiary would otherwise have to terminate any employment or other service of
the Grantee at any time. For purposes of this Agreement, the continuous employ
of the Grantee with the Company or a Subsidiary shall not be deemed interrupted,
and the Grantee shall not be deemed to have ceased to be an employee of the
Company or any Subsidiary, by reason of (A) the transfer of his or her
employment among the Company and any Subsidiary or (B) an approved leave of
absence.

13.
Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement or the Plan will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

14.
Agreement Subject to the Plan. The RSUs granted under this Agreement and all of
the terms and conditions hereof are subject to all of the terms and conditions
of the Plan. In the event of any inconsistency between this Agreement and the
Plan, the terms of the Plan will govern.

15.
Data Privacy. Information about the Grantee and the Grantee's participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Grantee understands that such
processing of this information may need to be carried out by the Company or any
Subsidiary and by third party administrators whether such persons are located
within the Grantee's country or elsewhere, including the United States of
America. The Grantee consents to the processing of information relating to the
Grantee and the Grantee's participation in the Plan in any one or more of the
ways referred to above.

16.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to RSUs without the Grantee's consent.

17.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

18.
Governing Law/Venue. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Ohio. All legal
actions or proceedings relating to this Agreement shall be brought exclusively
in the U.S. District Court for the Northern District of Ohio, Eastern Division
or the Cuyahoga County Court of Common Pleas, located in Cuyahoga County, Ohio.

19.
Employment Agreement. The grant of the RSUs under this Agreement is contingent
upon the Grantee having executed the most recent version of the Company's
Employment Agreement and having returned it to the Company.

20.
RSUs Subject to the Company's Recovery of Funds Policy. Notwithstanding anything
in this Agreement to the contrary, the RSUs covered by this Agreement shall be
subject to the Company's Recovery of Funds Policy, as it may be in effect from
time to time, including, without limitation, the





--------------------------------------------------------------------------------




provisions of such Policy required by Section 10D of the Exchange Act (as
defined in Section 1(b)(ii) hereof) and any applicable rules or regulations
issued by the U.S. Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Shares may be
traded.
21.
Code Section 409A. To the extent applicable, it is intended that this Agreement
be designed and operated within the requirements of Section 409A of the Code
(including any applicable exemptions) and, in the event of any inconsistency
between any provision of this Agreement or the Plan and Section 409A of the
Code, the provisions of Section 409A of the Code shall control. Any provision in
the Plan or this Agreement that is determined to violate the requirements of
Section 409A of the Code shall be void and without effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). Any provision that is required by Section
409A of the Code to appear in the Agreement that is not expressly set forth
herein shall be deemed to be set forth herein, and the Agreement shall be
administered in all respects as if such provision was expressly set forth
herein. Any reference in the Agreement to Section 409A of the Code or a Treasury
Regulation Section shall be deemed to include any similar or successor
provisions thereto.

22.
Counterparts. This Agreement may be executed in one or more counterparts, all of
which together shall constitute but one Agreement.



The undersigned Grantee hereby acknowledges receipt of an executed original of
this RSU Agreement and accepts the right to receive the RSUs granted hereunder
subject to the terms and conditions of the Plan and the terms and conditions
herein above set forth.


 
 
 
Date
 
«Full»



THIS AGREEMENT is executed in the name and on behalf of the Company on this ____
day of __________, 20__.
 
LINCOLN ELECTRIC HOLDINGS, INC.
 
 
 
Christopher L. Mapes
Chairman, President and Chief Executive
Officer







